Name: Commission Regulation (EEC) No 2970/88 of 27 September 1988 re-establishing the levying of customs duties on electric filament lamps, falling within CN code 8539, originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  electronics and electrical engineering
 Date Published: nan

 29 . 9 . 88 Official Journal of the European Communities No L 269/ 17 COMMISSION REGULATION (EEC) No 2970/88 of 27 September 1988 re-establishing the levying of customs duties on electric flament lamps, falling within CN code 8539, originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply the countries and territories concerned may at any time be re-established ; Whereas, in the case of electric filament lamps, falling within CN code 8539, the individual ceiling was fixed at 1 450 000 ECU ; whereas, on 21 September 1988 , imports of these products into the Community originating in Romania reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Romania, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation , as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of HAS ADOPTED THIS REGULATION : Article 1 As from 2 October 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in Romania : Order No CN code Description 10.1090 8539 10 90 8539 21 30 8539 21 91 8539 21 99 8539 22 10 Electric flament lamps, including sealed beam lamp units , excluding those of a kind used for projectors 8539 22 90 8539 29 31 8539 29 39 8539 29 91 8539 29 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 September 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 350, 12. 12. 1987, p. 1 .